Court of Claims, jurisdiction; tort. — Plaintiff, a patient in the Arizona State Hospital, Phoenix, Arizona, has filed a petition attempting to state a claim for damages for alleged unlawful confinement and claims of alleged misdemeanors of federal employees in the discharge of their official duties. This case comes before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, without oral argument, on the basis of the decision by this court in Jarosz v. United States, 179 Ct. Cl. 927 (1967), on May 2, 1969, the court ordered that defendant’s motion be granted and dismissed the petition.